John A. Fogleman, Justice, concurring. I agree that the landowner in this case should have filed a pleading to assert his claim for damages to his lands outside the boundaries of the right-of-way described in the condemnor’s complaint. It is not at all clear to me whether the landowner was asserting that the condemnor tortiously damaged this part of his land, during the construction, or that the actions of the condemnor amounted to a taking of lands in excess of that described in the complaint. While I do not agree that the damages claimed by appellee are in the strict sense of the term “special (¿images,” I do agree that, in the absence of some pleading, a plea of surprise might have been anticipated and that a continuance should have been granted. Procedures in condemnation by appellant are governed by Ark. Stat. Ann. §§ 35-201 — 207 (Repl. 1962). See Ark. Stat. Ann. § 35-602 (Repl. .1962). This procedure requires a petition by the condemnor to the circuit court to have damages for its right-of-way previously surveyed and located and described in the petition. Ark. Stat. Ann. §§ 35-201, 203. This definitely fixes the lands taken for which a jury must determine just compensation. Ark. Stat. Ann. § 35-204. The damages include many elements. See e. g., L. R., Miss. R. & Texas Railway Co. v. Allen, 41 Ark. 431, and cases cited infra. If construction has been completed at the time of trial, as in this case, the damages to be assessed by the jury are to be based upon the state of facts then existing and viewed in the light of the actual construction and are to embrace all past, present and future damage which the location of the utility may reasonably produce. Springfield & Memphis Railway Co. v. Rhea, 44 Ark. 258.1 We said there, in rejecting the contention that certain elements claimed were not recoverable because they were attributable to faulty construction, that the law did not favor the splitting up of causes of action or the multiplication of suits for the same injury. Cf. Arkansas State Highway Commission v. Dixon, 247 Ark. 130, 444 S. W. 2d 571. But whether due to proper or improper construction, such damages are not required to be pleaded. Arkansas Central Railroad Co. v. Smith, 71 Ark. 189, 71 S. W. 947. In Railway v. Hunt, 51 Ark. 330, 11 S. W. 418, we held that an answer was not necessary under these statutes, unless for the purpose of claiming special damages, which were not in contemplation on filing the petition. We said that there was no need for an answer in order to apprise the condemnor what it is expected to pay for in the way of damages to the owner’s lands remaining in the tract from which the right-of-way is taken. An analysis of our decisions leads me to the conclusion that the real test applied by this court is not whether the damages are special, but whether they are attributable to an injury which should be anticipated and of which the condemnor should take notice from the allegations of the petition itself. See Bentonville Railroad v. Stroud, 45 Ark. 278; Railway v. Hunt, supra; Arkansas State Highway Commission v. Lewis, 243 Ark. 943, 422 S. W. 2d 866. See also, Arkansas State Highway Commission v. Wilmans, 239 Ark. 281, 388 S. W. 2d 916; Arkansas Central Railroad Co. v. Smith, supra. The reasoning upon which it is held that no answer is required in such cases is that an answer which merely particularizes damages which may be contemplated from the allegations of the petition is unnecessary. Ft. Smith & Van Buren Bridge District v. Scott, 103 Ark. 405, 147 S. W. 440. We have said that the only purpose of a pleading by the landowner is to prevent surprise. Arkansas State Highway Commission v. Dixon, supra. In sustaining judgments for elements of damages in cases in which no answer was filed by the landowner, the important consideration seems to be whether the condemnor was taken by surprise and made a specific objection on that account.2 Railway Co. v. Hunt, supra; Ft. Smith & Van Buren Bridge District v. Scott, supra; Arkansas State Highway Commission v. Dixon, supra; Arkansas State Highway Commission v. Lewis, 243 Ark. 943, 422 S. W. 2d 866. The matter seems definitely settled in Arkansas State Highway Commission v. Schmoll, 245 Ark. 21, 430 S. W. 2d 852. There, the court did not say, and could not well say, that the landowner’s claim that the area of the unit damaged by the taking was greater1 than the acreage alleged in the complaint amounted to one for special damages. Still, it was held that the landowner should have apprised the condemnor of the issue as to total acreage involved by answer. An analogy was drawn to our holding that the condemnor’s failure to allege a material fact is prejudicial to the landowner if it puts him at an unnecessary disadvantage in the presentation of its case. See Urban Renewal Agency v. Hefley, 237 Ark. 39, 371 S. W. 2d 141. In Schmoll, the court sustained the condemnor’s contention that the landowner’s failure to plead the difference in acreage claimed by him caused the condemnor to be unfairly surprised. By analogy to Schmoll, the condemnor was justified in pleading surprise here, however the landowner’s claim is classified. If the condemnor took land which was not the subject of the proceeding filed by it, the landowner had a remedy by an inverse condemnation proceeding or by injunction. Bentonville R. R. v. Baker, 45 Ark. 252; Cairo & Fulton R. R. Co. v. Turner, 31 Ark. 494; Ark. Stat. Ann. § 35-101 (Repl. 1962); McKennon v. St. Louis, I. M. & S. Ry. Co., 69 Ark. 104, 61 S. W. 383; Missouri & N. A. R. Co. v. Chapman, 150 Ark. 334, 234 S. W. 171. See also, Miller Levee District No. 2 v. Wright, 195 Ark. 295, 111 S. W. 2d 469. In such an action the owner could also seek recovery for damages to lands adjoining the right-of-way. Missouri & N. A. Ry. Co. v. Bratton, 92 Ark. 563, 124 S. W. 231. See also, St. Louis, I. M. & S. Ry. Co. v. Theodore Maxfield, 94 Ark. 135, 126 S. W. 83. In any such event a written pleading would have been required. There is no case, whether with regard to lands inside or outside the limits of the right-of-way, in which railroads or others may injure the property of others by negligent or unskillful exercise of a right without a corresponding liability. St. Louis, I. M. & S. Ry. Co. v. Morris, 35 Ark. 622. See Am. Jur. 2d 408, Eminent Domain, § 478. A landowner is entitled to recovery for damages done to his adjoining lands which ordinarily and naturally result from the taking and use of the right-of-way, and is left to an action in tort only if negligence is involved. Arkansas State Highway Commission v. Steed, 241 Ark. 950, 411 S. W. 2d 17. If resort to a tort action were necessary, a written pleading would also be required. However, in keeping with our holding in Springfield & Memphis Railway Co. v. Rhea, supra, it is desirable that all damages be considered in the same action under whatever label they are to be classified in order to avoid a multiplication of suits, so it should have been possible for the landowner to assert any claim for damages by reason of the condemnor’s torts in regard to the taking and construction in the same action. But a pleading putting the condemnor on notice of such a claim should certainly be required, and in the absence thereof a plea of surprise should receive serious consideration. In my opinion, failure to grant a continuance in this case was an abuse of discretion requiring reversal.  An answer was filed in this case.   This was done in this case.